Citation Nr: 1020441	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  09-42 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
right shoulder injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from July 1971 to July 
1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In March 2010, the Veteran withdrew an earlier request for a 
video conference hearing.  However, in correspondence 
received in April 2010, his representative advised that the 
Veteran wished to have his hearing date rescheduled.  In 
order to give the Veteran every consideration with respect to 
the present appeal and to ensure due process, it is the 
Board's opinion that further development of the case is 
necessary.  38 C.F.R. § 20.904(a)(3) (2009).  Therefore, the 
Veteran should be scheduled for a video conference hearing 
before a member of the Board at that RO in Cleveland, Ohio.

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in 
order to schedule the Veteran for a 
personal hearing with a Veterans Law Judge 
of the Board via video conference at the 
local office in accordance with his 
request.  The Veteran should be notified 
in writing of the date, time, and location 
of the hearing.  After the hearing is 
conducted, or if the Veteran withdraws the 
hearing request or fails to report for the 
scheduled hearing, the claims file should 
be returned to the Board in accordance 
with appellate procedures. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


